Case 1:14-cv-02887-JLK-MEH Document 181-3 Filed 05/30/19 USDC Colorado Page 1 of 1
                             Menocal, et al. v. The Geo Group ,
                                    1:14-cv-02887-JLK
  Index of Exhibits to Declaration of Alexander Hood in Support of Plaintiffs' Motion to
                                          Compel

Exhibit                                       Description
  A     Plaintiffs’ Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated January 12,
        2016.
  B     March 9, 2016 email from Shelby Felton regarding GEO’s objections and the parties’
        negotiations as to the scope of the Original Notice.
  C     Plaintiffs’ Amended Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated March
        9, 2016.
  D     Transcript of the Rule 30(b)(6) deposition of Melody Furst, dated March 29, 2016.

   E    Plaintiffs’ Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated December 15,
        2017.
  F     February 16, 2018 letter from Elizabeth Stork to GEO’s counsel.
  G     Plaintiffs’ Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated November 2,
        2018.
  H     January 9, 2019 email from Naomi Beer to Plaintiffs’ counsel.
  I     January 28, 2019 letter from Naomi Beer to Plaintiffs’ counsel.
  J     April 19, 2019 email from Valerie Brown to Plaintiffs’ counsel.
  K     April 26, 2019 letter from Carolyn Short to Plaintiffs’ counsel.
  L     Plaintiffs’ First Set of Discovery Requests, dated July 31, 2015.
  M     GEO’s Responses and Objections to First Set of Discovery Requests dated September
        23, 2015.
  N     Plaintiffs’ Second Set of Requests for Inspection, dated December 15, 2017, and
        limited to Plaintiffs’ individual claims only.
  O     Plaintiffs’ amended Second Set of Requests for Inspection, dated November 2, 2018.

  P     December 27, 2018 letter from Naomi Beer to Plaintiffs’ counsel.
  Q     GEO’s Responses and Objections to Plaintiffs’ Second RFI, dated April 26, 2019.

   R    Yahoo! News article titled, “Internal review of detainee death reveals medical neglect
        at a Denver immigration jail,” dated May 19, 2019, available at
        https://news.yahoo.com/internal-review-reveals-medical-neglect-at-a-denver-
        immigration-jail-172814367.html?soc_src=hl-viewer&soc_trk=tw, and showing
        photos inside GEO facilities taken during “media tour[s]” of the facilities.
